        Case 3:20-cv-01651-AC             Document 1   Filed 09/23/20   Page 1 of 43



 1 Nicholas P. Roxborough, Esq., (SBN 113540)
     (pro hac vice to be submitted)
 2   npr@rpnalaw.com
     Burton E. Falk, Esq. (SBN 100644)
 3   (pro hac vice to be submitted)
     bef@rpnalaw.com
 4   Vincent S. Gannuscio, Esq. (SBN 207396)
     (pro hac vice to be submitted)
 5   vsg@rpnalaw.com
     ROXBOROUGH, POMERANCE, NYE & ADREANI, LLP
 6   5820 Canoga Avenue, Suite 250
     Woodland Hills, California 91367
 7   Telephone: (818) 992-9999
     Facsimile: (818) 992-9991
 8
     And
 9
     Laurie R. Hager, OSB No. 012715
10   lhager@sussmanshank.com
     SUSSMAN SHANK LLP
11   1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
12   Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
13   (Oregon Counsel)

14 Attorneys for Plaintiff
     Providence Health & Services
15
                                IN THE UNITED STATES DISTRICT COURT
16                                   FOR THE DISTRICT OF OREGON
                                         PORTLAND DIVISION
17
     PROVIDENCE HEALTH & SERVICES, a                    Case No.
18 Washington non-profit corporation,
19                           Plaintiff,                 COMPLAINT FOR:

20                  v.                                  1. Declaratory Judgment
                                                        2. Breach of Contract; and
21 CONTINENTAL CASUALTY COMPANY,                        4. Promissory Estoppel;
     an Illinois corporation;
22                                                      JURY TRIAL DEMANDED
                             Defendant.
23
24
25
26
27
28


                                                COMPLAINT
       Case 3:20-cv-01651-AC           Document 1      Filed 09/23/20      Page 2 of 43


 1         COMES NOW PLAINTIFF PROVIDENCE HEALTH & SERVICES (“PROVIDENCE” or

 2 “PLAINTIFF”), by and through the undersigned counsel, and alleges as follows:

 3                                              I. THE PARTIES

 4    1.   At all relevant times hereto, Plaintiff PROVIDENCE has been a non-profit corporation formed

 5         under the laws of the State of Washington, and permissibly doing business within the State of

 6         Oregon, and within the geographic boundaries of this division. PROVIDENCE operates a

 7         network of hospitals, physicians, and other healthcare providers and facilities throughout

 8         Oregon and southwest Washington.

 9    2.   Upon information and belief, Defendant CONTINENTAL CASUALTY COMPANY

10         (“CONTINENTAL”) is a corporation formed under the laws of the State of Illinois, with a

11         principal place of business in Chicago, Illinois. At all relevant times hereto, CONTINENTAL

12         has been doing business in Oregon and within the geographic boundaries of this division, as a

13         workers’ compensation excess insurer. Upon information and belief, CONTINENTAL is fully

14         owned by CNA Insurance (“CNA"), the seventh largest commercial insurer in the United

15         States.

16                                     II. JURISDICTION AND VENUE

17    3.   This court has personal jurisdiction over CONTINENTAL because CONTINENTAL engages

18         in systematic and continuous activity, namely engaging in the business of insurance, within

19         Oregon and within this judicial district.

20    4.   Jurisdiction of this court is founded on diversity of citizenship under 28 U.S.C.A. §1332.

21         Plaintiff PROVIDENCE is a Washington non-profit corporation with its principal place of

22         business located in Renton, Washington. Defendant CONTINENTAL, on information and

23         belief, is a corporation incorporated under the laws of Illinois with its principal place of

24         business located in Chicago, Illinois. The amount in controversy exclusive of interest and

25         costs exceeds $100,000.

26    5.   Venue in this division is proper because a substantial part of the events giving rise to the claim

27         occurred herein.

28


                                                     2
                                                 COMPLAINT
      Case 3:20-cv-01651-AC           Document 1       Filed 09/23/20        Page 3 of 43


 1                                     III. GENERAL ALLEGATIONS

 2   6.    This is an action to recover a sum in excess of $1,500,000 in benefits that CONTINENTAL has

 3         wrongfully refused to pay PROVIDENCE under an excess workers compensation insurance

 4         policy. As alleged herein, for nearly ten years CONTINENTAL reimbursed PROVIDENCE

 5         for workers’ compensation benefits paid on behalf of one its employees, specifically and

 6         substantially relating to charges for treatment and medication.

 7   7.    Then, on March 17, 2017, solely as a cost-cutting measure to save itself money,

 8         CONTINENTAL suddenly refused to reimburse PROVIDENCE further for such expenses.

 9         Moreover, CONTINENTAL unilaterally claimed a “credit” for over $1.5 million in benefits it

10         had previously paid PROVIDENCE, refusing to reimburse PROVIDENCE for any expenses

11         until such credit was satisfied. CONTINENTAL’S sudden reversal was not justified by any

12         change in fact, circumstance or law, but solely as a pretext to minimize its exposure on the

13         Employee’s claim.

14   8.    At all relevant times hereto, PROVIDENCE was an insured under a “Specific Excess Workers

15         Compensation Policy” issued by CONTINENTAL, Policy No. W-128574507B, with effective

16         dates of coverage January 1, 1996 through January 1, 2000 (hereinafter the “Policy”). A true

17         and correct copy of the declaration pages of the Policy is attached hereto as Exhibit “A” and is

18         incorporated herein by reference. Plaintiff does not have in its possession a complete copy of

19         the Policy and on information and belief alleges that the complete Policy is within

20         CONTINENTAL’s possession or control.

21   9.    Nevertheless, the basic and material terms of the Policy provides for a $500,000 specific

22         retention for each occurrence. This means that PROVIDENCE is responsible for the first

23         $500,000 expended on any one workers compensation claim. For any workers compensation

24         benefits owed on a claim in excess of $500,000, PROVIDENCE as the insured is responsible to

25         initially pay such benefits, to be reimbursed by CONTINENTAL. The Policy does not have a

26         dollar limit for workers compensation claims.

27   10.   Under the Policy, PROVIDENCE was required to handle and adjust all claims, even those

28         covered by the CONTINENTAL policy, subject to reporting and other requirements.


                                                    3
                                                COMPLAINT
      Case 3:20-cv-01651-AC             Document 1     Filed 09/23/20      Page 4 of 43


 1         PROVIDENCE retained Sedgwick, a nationally-known Third Party Administrator, to

 2         administer workers compensation claims on its behalf, pay benefits, and obtain reimbursement

 3         from CONTINENTAL.

 4   11.   On information and belief, at all relevant times Sedgwick and PROVIDENCE fully complied

 5         with all reporting requirements imposed by CONTINENTAL and all requirements for

 6         reimbursement on the Employee’s claim. Further, PROVIDENCE has fully complied with all

 7         conditions, covenants, and requirements under the Policy, including full payment of all

 8         premiums, and all conditions precedent to recovery in this lawsuit.

 9   The Workers’ Compensation Claim

10   12.   In September 1997, during the Policy period, an employee of PROVIDENCE who worked at

11         the Providence St. Vincent Medical Center in Portland, Oregon (hereinafter “Employee”),

12         suffered an on-the-job injury. The claim was accepted by PROVIDENCE and Sedgwick, the

13         Third Party Administrator of this claim, and benefits were correctly paid under Oregon’s

14         workers compensation laws.

15   13.   Unfortunately, medical negligence on the part of Employee’s treating physicians was

16         determined to have resulted in serious additional conditions requiring lifetime care, which

17         continued until Employee died in March 2018. The relationship between Employee’s on-the-

18         job injury, the subsequent medical negligence, and the necessity and compensability of the

19         treatment has always been recognized and accepted by CONTINENTAL and has never been

20         challenged or objected to.

21   14.   Employee’s claim was timely and appropriately reported to CONTINENTAL in or about

22         March 2007, once it became evident that it would exceed the retention and become an excess

23         claim. An adjuster from CNA’s claims department was assigned to handle and adjust the

24         Employee’s claim on behalf of CONTINENTAL.

25   15.   Beginning prior to January 11, 2008, Employee began receiving treatment and medication from

26         Gresham Dialysis in Gresham, Oregon (“Gresham”). Under Oregon law, the services provided

27         by Gresham are not subject to the fee schedule applicable to workers compensation providers in

28


                                                   4
                                               COMPLAINT
      Case 3:20-cv-01651-AC            Document 1      Filed 09/23/20    Page 5 of 43


 1         the state. As such, absent agreement of the parties, PROVIDENCE was responsible for 100%

 2         of the fees charged by Gresham Dialysis for its services.

 3   16.   However, in August 2010, to alleviate the expense to PROVIDENCE and ultimately

 4         CONTINENTAL, an agreement was reached between Sedgwick and Gresham to reduce

 5         Gresham’s fees by 19 percent.

 6   17.   At all relevant times thereafter, CONTINENTAL was aware of this agreement, and accepted

 7         the 19% reduction by Gresham. By way of example, CNA on behalf of CONTINENTAL was

 8         specifically aware on August 5, 2011 that treatment was being paid at a “negotiated discount

 9         rate” (Exhibit “B” hereto, redacted for privacy). CNA on behalf of CONTINENTAL was

10         consistently aware, through 2017, that Gresham was being paid for its services “at a negotiated

11         discount rate set by the prior examiner” (Exhibit “C” hereto, redacted for privacy). Moreover,

12         at all relevant times, CNA on behalf of CONTINENTAL was receiving periodic reports and

13         payment ledgers for years, and even conducted audits on Employee’s claim file, all of which

14         showed the agreed-upon discount rate with Gresham.

15   18.   At all relevant times following August 2010, through March 2017, CONTINENTAL and CNA

16         reimbursed PROVIDENCE for all payments made on its behalf to Gresham. At no point prior

17         to March 2017 did CONTINENTAL or CNA ever withhold or threaten to withhold a

18         reimbursement, nor did they otherwise object in any way to the negotiated discount

19         arrangement with Gresham. In so doing, CONTINENTAL and CNA led PROVIDENCE and

20         Sedgwick to believe that there were no issues with the negotiated discounted fee agreement

21         with Gresham.

22   19.   In 2015, due in part to changes in medication and the increasing costs of medical care, the

23         estimated cost of Employee’s ongoing medical care, particularly charges by Gresham, began

24         increasing exponentially.    This increase in medical charges was again made known to

25         CONTINENTAL and CNA in April 2015 (Exhibit D” hereto, redacted for privacy), and with

26         full knowledge, they continued for a time to reimburse PROVIDENCE for its payments to

27         Gresham as required by the Policy.

28


                                                    5
                                                COMPLAINT
      Case 3:20-cv-01651-AC             Document 1        Filed 09/23/20   Page 6 of 43


 1   20.   Then, without warning, on March 17, 2017, CNA on behalf of CONTINENTAL issued a

 2         Notice of Non-Payment (Exhibit “E” hereto, redacted for privacy), refusing to reimburse

 3         PROVIDENCE for Gresham’s charges, and claiming, for the first time, that it had made

 4         overpayments of $1,568,107.51. The stated reasons given by CNA for such claim were that

 5         Gresham was allegedly overcharging for medications, and that the negotiated discount rate was

 6         contrary to Oregon law.

 7   21.   CONTINENTAL and CNA are wrong on both counts. In reality, Plaintiff alleges on

 8         information and belief that these claims are simply a pretext by CONTINENTAL to avoid

 9         reimbursing the increasing costs associated with Employee’s necessary medical care arising

10         from his unquestionably on-the-job injury, and CONTINENTAL is seeking to leverage a

11         settlement with Plaintiff.

12   22.   CONTINENTAL and CNA have further refused to reimburse PROVIDENCE for any expenses

13         incurred on Employee’s claim, applying any reimbursements owed to the “credit” it has

14         wrongfully claimed. As of the filing of this lawsuit, the amount expended by PROVIDENCE

15         for which it has been owed reimbursement from CONTINENTAL and CNA is still being

16         determined, but it is in excess of $1,500,000.

17                                      FIRST CLAIM FOR RELIEF

18                                      DECLARATORY JUDGMENT

19   23.   PROVIDENCE restates and incorporates herein by reference the allegations of paragraphs 1

20         through 22 as though fully set forth herein.

21   24.   This is an action for declaratory judgment pursuant to ORS 28.010 et seq. and 28 USC §2201

22         et seq.

23   25.   Under the Policy and Oregon law, PROVIDENCE is entitled to reimbursement from

24         CONTINENTAL of all amounts paid to Gresham for the treatment rendered to Employee. As

25         alleged herein, since August 2010, PROVIDENCE has been paying Gresham at a discounted

26         rate pursuant to a negotiated agreement that is fully authorized under Oregon law, and for

27         medications that were deemed reasonable and medically necessary to treat Employee’s serious

28         condition.


                                                    6
                                                COMPLAINT
      Case 3:20-cv-01651-AC              Document 1       Filed 09/23/20    Page 7 of 43


 1   26.   Further, as Gresham is not subject to Oregon’s workers compensation fee schedule, its

 2         discounted rate is not subject to any limitations on discounts imposed by Oregon law applicable

 3         to any providers subject to the fee schedule. Moreover, CONTINENTAL has no legal right to

 4         withhold reimbursement for payments made by PROVIDENCE based on the negotiated

 5         discount rate, and is estopped from doing so based on its having accepted and paid according to

 6         that discounted rate from the time it was negotiated until March 2017.

 7   27.    An actual controversy exists because CONTINENTAL has refused and is continuing to refuse

 8         to reimburse PROVIDENCE for expenses relating to the Employee’s claim, specifically based

 9         on erroneous claims of overpayments for medications and that the discounted rate agreement is

10         unlawful.

11   28.   PROVIDENCE seeks and is entitled to a judicial declaration that CONTINENTAL’s

12         justifications for refusing payments are pretextual, without a reasonable legal basis, and violate

13         its obligations under the Policy, and that it has no right to either assert a “credit” for

14         “overpayments” or otherwise refuse to reimburse PROVIDENCE for expenses relating to

15         Employee’s claim.

16                                       SECOND CLAIM FOR RELIEF

17                                          BREACH OF CONTRACT

18   29.   PROVIDENCE realleges and incorporates herein by reference the allegations of paragraphs 1

19         through 22 as though fully set forth herein.

20   30.   PROVIDENCE          entered    into   a   written   contract   with   CONTINENTAL        wherein

21         CONTINENTAL provided excess workers compensation insurance. As part of that contract,

22         CONTINENTAL agreed to reimburse Plaintiff for all expenses exceeding $500,000 on any

23         workers compensation claim. Plaintiff has paid all premiums due under the Policy and

24         complied with all conditions required under the Policy, including due and timely notice of the

25         Employee’s claim.

26   31.   CONTINENTAL has breached the contract of insurance by failing and refusing to reimburse

27         PROVIDENCE for its losses relative to the Employee’s claim. Specifically, Defendant has

28         breached the contract by unreasonably and erroneously asserting the pretexts set forth in its


                                                     7
                                                 COMPLAINT
       Case 3:20-cv-01651-AC          Document 1          Filed 09/23/20   Page 8 of 43


 1         attached March 17, 2017 Notice of Non-Payment, its assertion of a “credit” for “overpayments”

 2         on amounts already reimbursed, and its refusal to make further reimbursement payments.

 3   32.   PROVIDENCE has been damaged by CONTINENTAL’s breach of contract in that it has not

 4         been reimbursed for losses, including claim and indemnity expenses, incurred in the defense

 5         and settlement of the Employee’s claim, in an amount exceeding $1,500,000.            Further,

 6         PROVIDENCE has been forced to unnecessarily incur additional fees, costs, and expenses by

 7         hiring the undersigned counsel to pursue benefits due it under the Policy. PROVIDENCE is

 8         therefore entitled to a recovery of attorneys’ fees pursuant to ORS 742.061.

 9                                     THIRD CLAIM FOR RELIEF

10                                      PROMISSORY ESTOPPEL

11   33.   PROVIDENCE realleges and incorporates herein by reference the allegations of paragraphs 1

12         through 22 as though fully set forth herein.

13   34.   By participating in the defense and adjustment of the Employee’s claim, by reimbursing

14         PROVIDENCE for nearly seven years for payments to Gresham under the negotiated rate

15         agreement, and by never in those nearly seven years raising any objection or concern about the

16         agreement, CONTINENTAL made a promise and commitment that it would continue to

17         reimburse PROVIDENCE for claims and expenses relating to the Employee’s claim that was

18         clear and unambiguous in its terms. PROVIDENCE’s conduct in this matter is such that any

19         reasonable person could foresee that such conduct would induce reliance on the continued

20         promise to make reimbursements.

21   35.   PROVIDENCE, as the promisee and beneficiary of the promise, reasonably and for years relied

22         on CONTINENTAL’s promises and substantially changed its position by paying claims

23         expenses relating to Gresham, and continued to pay Gresham pursuant to the negotiated

24         discount rate, and for the medications that CONTINENTAL had previously been paying for.

25         Such reliance was both reasonable and foreseeable.

26   36.   CONTINENTAL’s breach of its promises constitutes a gross injustice which can only be

27         avoided by enforcement of the above promises.

28


                                                    8
                                                COMPLAINT
      Case 3:20-cv-01651-AC           Document 1        Filed 09/23/20   Page 9 of 43


 1   37.   Because of its reliance on these promises, PROVIDENCE has been damaged in that it incurred

 2         expenses to Gresham with the expectation that it would be reimbursed by CONTINENTAL.

 3         Such losses are in excess of $1,500,000.

 4

 5                                        PRAYER FOR RELIEF

 6         WHEREFORE, Plaintiff PROVIDENCE prays for judgment against Defendant

 7 CONTINENTAL as follows:

 8         1. Entry of judgment in favor of PROVIDENCE and against CONTINENTAL on all

 9             claims for relief;

10         2. A declaratory judgment that PROVIDENCE is entitled to the reimbursements under

11             the Policy described this complaint, and that CONTINENTAL has no legal or factual

12             basis to refuse reimbursements or assert a “credit” for “overpayments;”

13         3. For damages in the amount according to proof at trial but at least $1,500,000;

14         4. For prejudgment interest at the statutory rate from the time that reimbursement

15             payments came due;

16         5. For PROVIDENCE’S attorney’s fees pursuant to ORS 742.061, plus its costs and

17             disbursements incurred herein;

18         6. For any and all other legal and equitable relief as may be available under law the Court

19             may deem proper.

20                                    DEMAND FOR JURY TRIAL

21         Plaintiff demands a jury trial for all issues so triable.

22         Respectfully submitted, September 23, 2020

23                                         ROXBOROUGH, POMERANCE, NYE &
                                           ADREANI, LLP
24
                                           Nicholas P. Roxborough, Esq., (SBN 113540)
25                                         (pro hac vice to be submitted)
                                           Burton E. Falk, Esq. (SBN 100644)
26                                         (pro hac vice to be submitted)
                                           Vincent S. Gannuscio, Esq. (SBN 207396)
27                                         (pro hac vice to be submitted)
                                           Telephone: (818) 992-9999
28
                                           And
                                                     9
                                                 COMPLAINT
     Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 10 of 43


 1
                                SUSSMAN SHANK LLP
 2

 3                              By _s/ Laurie R. Hager___________________________
                                 Laurie R. Hager, OSB No. 012715
 4                               (503) 227-1111
 5                                           Attorneys for Plaintiff
                                             Providence Health & Services
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                       10
                                    COMPLAINT
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 11 of 43




          EXHIBIT A
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 12 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 13 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 14 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 15 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 16 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 17 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 18 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 19 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 20 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 21 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 22 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 23 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 24 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 25 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 26 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 27 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 28 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 29 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 30 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 31 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 32 of 43




          EXHIBIT B
      Case 3:20-cv-01651-AC   Document 1    Filed 09/23/20       Page 33 of 43



Event/Clmnt/Claim   Date       Tp Sb Examiner




                    08/05/2011 AP    CHRISTYF
                               Goal: Lifetime                and potential for
CDA
                               offer.   Strategy: Claimant has been
declared
                               PTD and has opted for                   versus a

                                           . Continue to pay for                  at
a
                               negotiated discount rate set by prior
examiner.




                                                                      Continue to
                               update Excess.

                                                             .

                              [Time Note Created : 1:07 PM ]
-------------------------------------------------------------------------
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 34 of 43




          EXHIBIT C
      Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 35 of 43




-------------------------------------------------------------------------
------
                   02/07/2017 AP    LMILLICA
                              Goal: Lifetime
       Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20       Page 36 of 43



                                Current Status:                   has been
declared
                                Permanently and Totally Disabled. He gets
bi
                                weekly          .


                                                             .

                                Strategy:   We continue to pay for
at a
                                negotiated discount rate.

                                Continue to review bills for payment
monthly.
                                Pay PTD benfits monthly.




                                Continue to update excess carrier and
request
                              reimbursement from the State Retro Reserve.
                              [Time Note Created : 3:25 PM ]
-------------------------------------------------------------------------
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 37 of 43




          EXHIBIT D
      Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 38 of 43




-------------------------------------------------------------------------
------
                   04/08/2015 SR    CASHAW
                              Pending Reserve Review: Approve

                               Last increase done: 8-31-10

                               Pending Reserve: $9,522,880.93
                               Current Reserve: $5,382,822.18
         Case 3:20-cv-01651-AC   Document 1     Filed 09/23/20   Page 39 of 43



                                  Net Increase:       $4,140,058.75

                                  Examiner and I have discussed the reserve
                                  increase at length and rationale is
provided
                                  below.

                                  The             increase is a significant
factor
                                  here.

                                  RE: Excess: Per the email below, we do not
                                  require excess approval.

                                  RE: Client approval - not required prior to
                                  increase, but per CSI's:
                                  The examiner will send a Reserve Advisory
from
                                  JURIS – form 29508 - on any reserve change
of
                                  $50,000 or greater to the WC Consultant.
For
                                  reserves changes exceeding $100,000, Tammy
                                  Green, Susan Webb and Jennifer DeSmedt
should
                                  be copied.

                                  From: Burrell,Henry
                                  [mailto:Henry.Burrell@cna.com]
                                  Sent: Thursday, March 19, 2015 12:17 PM
                                  To: Fuller, Christy
                                  Subject: RE:

                                  Christy, Reserves don’t need approval.
Reserve
                                  away at your as you wish. Just let me know
what
                                  you put up.

                                  Thanks.

                                  BB

Date: 11/22/2019 8:08am              User: bvansick                Page:
217
=========================================================================
======
Claim Number :                                           Date Loss :
09/29/1997
Client       : 2252      - Providence Health & Services
Account      : 530       - PROV ST VINCENT MEDICAL CTR
Unit         : 83700     - 83700 - PATIENT TRANSPORTATION
Claimant     :
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 40 of 43




          EXHIBIT E
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 41 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 42 of 43
Case 3:20-cv-01651-AC   Document 1   Filed 09/23/20   Page 43 of 43
